—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered November 14, 1991, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Sandoval ruling of the Supreme Court (Goldstein, J.), was not an improvident exercise of discretion (see, People v Jay, 187 AD2d 454; People v Pennetti, 182 AD2d 647; People v Moore, 178 AD2d 561). Sullivan, J. P., O’Brien, Santucci and Hart, JJ., concur.